Citation Nr: 1726577	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1946 to January 1950.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2014, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In an October 2014 decision, the Board remanded this issue for additional development by the RO.  The RO conducted additional development and issued a Supplemental Statement of the Case (SSOC) in December 2016.  The VA received additional evidence after the December 2016 SSOC.  However, in January 2017 the Veteran submitted a waiver of initial RO consideration for any new evidence submitted.  Thus, a remand for consideration of this evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been submitted to reopen a claim for hearing loss and service connection for tinnitus are being REMANDED to the Agency of Original Jurisdiction.  




FINDING OF FACT

The Veteran's back disability did not originate in service, was not manifest within a year of service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

This matter was filed as a Fully Developed Claim (FDC).  The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.

The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Thus, VA's duty to notify has been satisfied. 

Regarding the duty to assist, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Board notes that while the Veteran's service treatment records are of record, they appear to be damaged.  In cases where a veteran's service treatment records are damaged or destroyed through no fault of his own, there is a heightened duty to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran reported that his current back pain was caused by a motor vehicle accident (MVA) which occurred between July and September 1948 when the Veteran served on active duty in Japan.  The VA has attempted to obtain evidence of the MVA reported by the Veteran but has been unable to substantiate that the MVA occurred.  VA attempted to find a record of the MVA by contacting the Joint Services Records Research Center (JSSRC) and reviewing records with the National Archives and Records Administration (NARA).  See December 2016 Memorandum from JSRRC Coordinator.

VA has obtained the Veteran's post-service treatment records and associated those records with the claims file.  Additionally, the Veteran underwent a VA examination in August 2015.  The examination is adequate as the examiner reviewed the claim file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claim.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Service Connection for Back Disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has current diagnoses of degenerative disc disease and degenerative joint disease.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.

As noted above, the Veteran contends that he is entitled to service connection for a back disability because it was caused by an in-service MVA which occurred in the summer or fall of 1948.  Specifically, he describes a turnover accident when he was stationed in Japan.  The Veteran testified that he was treated on an informal basis and it was likely records were not created following treatment.  He also reported that an investigation was conducted and a report was made concerning the accident.  After a thorough review of the Veteran's service records, the Board is unable to find any documentation of the MVA, or any documentation of any disabilities suffered by the Veteran as a result of the claimed MVA.  As noted above, however, the service treatment records were damaged in the 1973 fire at the National Personnel Records Center.  A physical examination in 1948 described the bones and joints as normal.  The discharge examination also indicated the spine had no significant abnormalities and concluded there was no operation, serious injuries, illnesses or VD.  The PULHES profile at that time was all "1" with the exception of the eyes which was rated a "2."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  As noted above, the Board remanded the claim to attempt to verify the accident by obtaining reports from JSRRC.  The search did not yield any results.  Although the jeep accident was not verified by official service personnel or unit records, the Veteran is competent to describe a motor vehicle accident.  He has been consistent in describing this incident and the Board therefore finds his report of an accident to be credible.

The Veteran's post-service treatment records are silent for any complaint of back pain until 1980 when he changed jobs, and contain no record of the Veteran seeking treatment for his back pain until 2010, more than sixty years after the MVA allegedly occurred.  At that time, the Veteran underwent an X-ray which revealed mild scoliosis, degenerative anterior osteophyte formation, and anterior wedging of the vertebrae.  Also, in May 2013, while treating the Veteran for another condition, the Veteran's physician performed a bone densitometry scan which revealed that the Veteran suffered from mild compression of vertebra and osteopenia in the lumbar spine which could be causing his back pain.

Finally, after conducting the August 2015 VA examination, the examiner opined that the Veteran suffered from decreased range of motion caused by degenerative disc disease and degenerative joint disease, and that the Veteran's symptoms were less likely than not caused by an in-service event.  The examiner explained that degenerative disc disease and degenerative joint disease is very common among people who are the same age as the Veteran.  The examiner noted that, while the Veteran claimed to suffer a laceration as a result of the MVA, the Veteran reported that the back pain related to the laceration resolved after the MVA occurred.  The Veteran also reported that he does not recall if he had back pain at the time he separated from service.  Furthermore, he reported that he worked in retail for thirty years after separation, and was "not having much trouble with his back" during that time.  The examiner also noted that the Veteran did not report back pain until 2010, which was seven years after the Veteran started receiving regular outpatient care at VA.

The Board finds that the August 2015 VA medical opinion is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiner's opinion is competent, credible, and persuasive.  The Veteran has not submitted any contrary, competent evidence.

The Veteran is sincere in his belief that his arthritis is related to his active service, to include any injuries suffered as a result of the claimed MVA therein.  The Board notes that lay persons such as the Veteran are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran's current arthritis is related to his active service, to include the claimed MVA therein, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing back disabilities and opining regarding the etiology of such disabilities are issues that require the expertise of a medical professional, particularly where, as in this case, there has been a significant passage of time without any documentation of any symptomatology.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can report symptoms that he experiences, he does not have the necessary training to make medical opinions.

As the Veteran has diagnoses of arthritis, which is one of the listed chronic diseases, the Board carefully considered whether service connection is warranted under 38 C.F.R. § 3.303 (b) or on a presumptive basis.  As explained by the Court in Walker, there are two ways to establish service connection for a chronic disease.  In this case, there is no evidence that Veteran was diagnosed with arthritis during service.  As such, it cannot be said that the chronic disease (arthritis) was established and not subject to legitimate question during service.  Furthermore, there is no evidence reflecting arthritis to a compensable degree within one year of the Veteran's separation from service.  Rather, as noted above, the first medical treatment was in 2010. Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.

The Veteran has at times indicated that he had pain in his back since service. The Veteran is competent to report the presence of symptoms and frequency of treatment. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find the report of continuous symptoms to be credible.  First, the Veteran has not consistently reported continuous pain since service. For example, during the August 2015 VA examination he indicated his back pain resulted after the accident and he could not recall if he had back pain at the time of his separation from service.  He further indicated "not having much trouble with his back" until he changed jobs in 1980.  Additionally, as noted above, there is a gap of approximately 60 years between the Veteran's discharge from service and the first treatment for his back.  Significantly, at the time of his treatment in June 2010, he reported a history of back pain "for the last week" and did not describe any prior injury of the back.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Furthermore, a physical examination in 1948 described the bones and joints as normal.  The discharge examination also indicated the spine had no significant abnormalities and concluded there was no operation, serious injuries, illnesses or VD.  Based on the inconsistencies in the reported date of onset, the fact that no abnormalities were noted at separation, and the amount of time between discharge and the first treatment, the Board finds that service connection based upon continuity of symptomatology is not warranted.

In sum, while the Veteran may have been in an MVA during active service, which may have caused brief injury to the Veteran, the only competent medical evidence of record suggests that any in-service injury he may have incurred was acute and that the current back disability did not manifest for many years after service.  Further, the VA examiner competently and persuasively opined that the current back disability is not related to the Veteran's active service, to include the claimed MVA therein.  As such, the Board concludes that the preponderance of the evidence is against finding that the Veteran's back disability had onset during active service or was otherwise caused by his active service, to include the reported MVA therein.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied. 


REMAND

A preliminary review of the record reflects that further development is necessary.  Specifically, after a June 2016 rating decision, the Veteran filed a timely Notice of Disagreement (NOD) in January 2017.  As the Veteran has filed a timely NOD, the Board finds that a remand is necessary as a Statement of the Case was never supplied for this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

 Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the Veteran and his representative addressing the issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus. The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302  (b). If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

 The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

 This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


